Campbell, C. J.,
delivered the opinion of the court.
If the appellant was entitled to be tried by a jury before the justice of the peace, that could not avail him anything in the Circuit Court, where on appeal the case was to be tried anew. As the justice of the peace convicted the appellant of a misdemeanor, in acordance with § 3118 of the Code of 1880, under a charge of felonjq and the convict appealed from the judgment of the justice of the peace, the case was tried anew in the Circuit Court upon the charge of which the appellant had been found guilty by the justice. The trial anew was not of the charge of felony, for he had not been tried for that. The justice as a committing officer investigated the higher charge, and being satisfied that only a misdemeanor had been committed dismissed the higher charge, and convicted accordingly.
The appeal was from such conviction, and in the Circuit *543Court the question was guilty or not guilty of the misdemeanor of which the appellant had been convicted. The charge made before the justice must be held to have been modified by the judgment of the justice of the peace, so as to confine the investigation on the trial anew in the Circuit Court to the misdemeanor. The verdict of “guilty as charged in said affidavit ” is to be applied and limited to the charge contained in the affidavit of which the accused was convicted by the justice of the peace. He could not be tried for a felony on the affidavit, and he was not, and the verdict is referable to the charge on which the appellant was tried. The statute and proceedings under it should receive a practical construction, and not one that is strained and will lead to practical difficulties. No wrong was done the appellant, and the judgment is

Affirmed.